DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 12/24/2019.
Claims 1-20 are pending for consideration.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to signal per se.
	Claims 17-20 recite “A computer program product comprising code stored in a tangible computer-readable storage medium”.  The instant application specification does not define tangible computer-readable storage medium to be non-transitory computer media, although it uses alternative language such as “also can be” in para. [0205], “The tangible computer-readable storage medium also can be non-transitory in nature.”  This portion of the specification does not positively recite that computer-readable storage medium is non-transitory.  Since the claim limitation suggests that "computer-readable storage media" covering signal per se, under broadest reasonable interpretation, the claim must be rejected under 35 U.S.C 101 as covering non-statutory In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) (signals similar to the transitory, propagating signals held to be non-statutory).
	As such, the claim is not limited to statutory subject matter and is therefore non-statutory. 	The dependent claims 18-20 are also rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20190073676 A1, hereinafter Wang) in view of Krasadakis et al. (US 11106718 B2, hereinafter Krasadakis) Bao et al. (US 20170171200 A1, hereinafter Bao).
	Regarding claim 1, Wang teaches a method comprising:
	vector corresponding to a verified claim of a user of a device (¶83, verifies the reliability or legitimacy of user profile information; ¶87, a score for different fields of a user profile, one score for the first name, one score for the last name, one score for the date of birth, etc.; ¶89, verification process may be performed by system 100 or, at , the verified claim comprising plural data fields to identify the user (¶87, verification module 300 may determine a score for different fields of a user profile), the response vector comprising, for each field of the plural data fields (¶83, verify the reliability, accuracy or legitimacy of other information about the user such as the date of birth, address, image, etc.), a confidence score indicating a likelihood that the field is accurate (¶84, the verification score may, for example, represent a level of confidence that the user profile information provided by the user is correct; ¶87, one score for the first name, one score for the last name, one score for the date of birth, etc.;  ¶126, the trustworthiness score can be determined every time it is needed and/or each time a user performs or is involved in a new transaction; ¶138, identify, whether a particular remote computing device of the particular user is within a predetermined acceptable distance of a location designated by the location-based attribute, the trustworthiness factor is alternatively determined based on this identifying).		Although Wang teaches the aforementioned limitations of the claimed invention (see discussion above), Wang does not explicitly disclose:		receiving a response vector corresponding to a verified claim of a user.		On the other hand, Krasadakis teaches receiving a response vector corresponding to a verified claim of a user (Abstract, determine one or more 
    PNG
    media_image1.png
    264
    256
    media_image1.png
    Greyscale
).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Krasadakis, which teaches the transmitting and receiving of reliability scores of a document of an author into the teaching of Wang to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Krasadakis’ teaching would efficiently and effectively identify unreliable data and 		Wang in view of Krasadakis does not explicitly disclose:
		the verified claim being specific to the device;
		receiving, from the device, a request for a service;		determining, in response to receiving the request, that service is to be provided to the device based on the response vector and the verified claim;		providing the service to the device based on the determining.
		On the other hand, Bao teaches:		the verified claim being specific to the device ((¶29, user device requesting that the authentication support services be enabled, client application server may store information that identifies the user device, communicate with the network authentication server to register the user device for the authentication support services; see also ¶30-¶33);		receiving, from the device, a request for a service (¶29, user device requesting that the authentication support services be enabled, store information that identifies the user device; ¶74, user device may send a request to access a particular network service; Fig. 9A

    PNG
    media_image2.png
    264
    963
    media_image2.png
    Greyscale
);		determining, in response to receiving the request, that service is to be provided to the device based on the response vector and the verified claim (¶74, application server may send a request, to an identity server, to have the user device authenticated, request may include information regarding the user device; see also ¶75; ¶76, In response, the identity server may indicate that the user device has been authenticated, the identity server may generate a persistent identity (PID), the application server may provide a copy of the PID (along with access to the requested service) to the user device; ¶128, determining a security score based on the subscriber information from network authentication system 1040 and application server 1020 (block 1540). For example, identity server 1030 may compare the subscriber information obtained from network authentication system 1040 with the user information obtain from application server 1020 to determine whether (or how much) the two sets of information are the same. When the two sets of information match, identity server 1030 may assign a relatively high security score (e.g., 100 out of 100 for a perfect match) to user device 1010); and		providing the service to the device based on the determining (¶76, In response, the identity server may indicate that the user device has been authenticated, .		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Bao, which teaches a user device making access service request and the authentication of the user device into the teaching of Wang in view of Krasadakis to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Bao’s teaching would help improving the effectiveness of the security system (Bao ¶2). In addition, both of the references (Bao and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using score of subscribe information and comparing the information with information from source for authentication purposes. This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 2, Wang in view of Krasadakis and Bao teaches the method of claim 1, wherein the determining comprises:
		determining an overall confidence score indicating a likelihood that the plural data fields are accurate, based on the confidence scores of the response vector (Wang [0087], verification module 300 may determine a score for different fields of a user profile, based on the edit distance for each field (e.g., one score for the first name, one score for the last name, one score for the date of birth, etc.) and .

	Regarding claim 3, Wang in view of Krasadakis and Bao teaches the method of claim 2, wherein determining the overall confidence score comprises:
		assigning, for each field of the plural data fields, a respective weighted value to the confidence score for the field (Wang ¶87, The score for each field can additionally be weighted by a weighting factor to reflect the importance of the field); and
		determining the overall confidence score based on the respective weighted values applied to the confidence scores (Wang ¶87, determine a score for different fields of a user profile, based on the edit distance for each field (e.g., one score for the first name, one score for the last name, one score for the date of birth, etc.) and arrive at an aggregate score to determine or calculate an overall on-line identity verification score, the score for each field can additionally be weighted by a weighting factor to reflect the importance of the field, the aggregate score can be normalized and standardized).
	Regarding claim 5, Wang in view of Krasadakis and Bao teaches the method of claim 1, wherein the verified claim is generated by a server based on verification of the plural data fields by an identity verification provider (Wang ¶87, determine a score for different fields of a user profile; Bao ¶75, the network authentication system may provide a notification to the identity server that the user device has been .

	Regarding claim 6, Wang in view of Krasadakis and Bao teaches the method of claim 1, further comprising:
		receiving, from the device, the verified claim (Bao ¶76, the application server may provide a copy of the PID (along with access to the requested service) to the user device, and the user device may store the PID locally; ¶77, user later requests access to the service once again, the user device may provide the PID to the application server).
		It is obvious to a person of ordinary skill in the art before the effective filing date to further incorporate the teachings of Bao, which teachings to provide the persistent identity (PID) to the application service into the aforementioned teachings of Wang in view of Krasadakis and Bao, to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Bao’s teaching would help making it convenient to the user and improve system efficiency of having to perform verification every time.  In addition, both of the references (Bao and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using score of subscribe information and comparing the information with information from source for authentication purposes. This close relation between both of the references highly suggests an expectation of success when 

	Regarding claims 17-18, the claims are article of manufacture claims corresponding to method claims 1 and 5.  The claims 17-18 are rejected for the same reasons as that of method claims 1 and 5.

	Regarding claim 19, the claim is an article of manufacture claim corresponding to method claim 6.  The claim 19 is rejected for the same reasons as that of method claim 6.

	Regarding claim 20, the claim is an article of manufacture claim corresponding to method claim 3.  The claim 20 is rejected for the same reasons as that of method claim 3.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Krasadakis and Bao and further in view of Piel (US 20200007536 A1, hereinafter Piel).
	Regarding claim 4, Wang in view of Krasadakis and Bao teaches the method of claim 1, further comprising: 		receiving a second assessment of the verified claim (Krasadkis col. 8 
    PNG
    media_image1.png
    264
    256
    media_image1.png
    Greyscale
),		wherein the second assessment is received from an overall account assessment service based on the plural data fields in the verified claim (Krasadakis, Abstract, reliability scores indicating respective measures of reliability of the electronic document. The reliability scores include one or more of (i) a content reliability score, (ii), an author reliability score, and (iii) a domain reliability score).		The combination of Wang in view of Krasadakis and Bao does not explicitly teach:		receiving at least one of a first assessment,
		wherein the first assessment is received from the device based on a comparison between the plural data fields in the verified claim and corresponding data locally-stored on the device.		Piel teaches:		receiving at least one of a first assessment (Piel ¶34, the presented payment card (e.g., on the mobile device) is an authentication factor, specifically a possession factor. In other words, the transaction is approved based in part on the knowledge that the user presented a valid payment card; ¶35 an authorization request and an authentication request may be generated and transmitted to a payment network when a user swipes a payment card, ¶36, indicators of authentication processes completed on a user device (e.g., local authentication, on-device authentication), a mobile device may be configured to check a fingerprint locally, and transmit an indicator of the successful check; ¶37 smartphone compares the input fingerprint to a stored trusted fingerprint, and subsequently initiate a payment card transaction with a merchant using a virtual payment card stored on the smartphone; ¶40 The AC computing device is configured to aggregate and store authentication factors),
	wherein the first assessment is received from the device based on a comparison between the plural data fields in the verified claim and corresponding data locally-stored on the device (¶36, virtual payment card data is stored within a secure memory component of a user computing device (e.g., smartphone), the user computing device is configured to scan a fingerprint, compare the fingerprint to a representation (e.g., hash value, partial model) of a trusted fingerprint stored in the secure memory component, and generate authentication factor data; see also ¶37-¶47).
		It would be obvious to a person of ordinary skill in the art to combine Piel’s teachings, which discloses authenticating of data using user input and locally stored data and transmitting the authentication result, into the teachings of Wang in view of Krasadakis and Bao to result in the limitations of the claimed invention ([Examiner note: 
	Regarding claim 12, the claim is an article of manufacture claim corresponding to method claim 4.  The claim 12 is rejected for the same reasons as that of method claim 4.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Krasadakis and Bao and further in view of Sahagun (US 20190379797 A1, hereinafter Sahagun).
	Regarding claim 7, Wang in view of Krasadakis and Bao teaches the method of claim 1 (see discussion above).		Wang in view of Krasadakis and Bao does not explicitly disclose wherein the verified claim corresponds to a Merkle tree with nodes storing the plural data fields to identify the user.		On the other hand, Sahagun teaches wherein the verified claim corresponds to a Merkle tree with nodes storing the plural data fields to identify the user (Sahagun, ¶19, validate the paper medical record and corresponding paper-form data, one or more persons can review data in the data file to verify (or validate) that the paper-form data matches data present on the paper medical record; ¶20, Some data items can be considered to be sensitive data items. As non-limiting examples, sensitive data items can include: data that can identify a person (e.g., a name, an identification number, a passport number), data that can locate a person (e.g., a home address, a work address, current location data for the person); [0031], paper-form data, and/or other data can be securely stored in one or more distributed storage systems, blocks of a distributed storage system can be hashed and encoded using a suitable data structure; e.g., a Merkle tree. A Merkle tree or hash tree is a tree whose leaf nodes have labels associated with blocks of data; ¶46, distributed storage system server 230, validation entities 232, 234, 236, and/or validation coordination server, validation coordination server 240 communicating paper-form data, validation information, portions of (e.g., blocks, block header), blockchain-related data, and/or other data related to validating data; [0059], the node can segment at least sensitive data item(s) for distribution; e.g., distribution of some or all of the one or more data items, including at least one sensitive data item, to one or more validation entities, select data items of the paper-form data as sensitive data items and/or segment data items of the paper-form data for distribution; [0060] At block 350, the node can select one or more validation entities to receive paper-form data of the data item(s) segmented for distribution, the node can select one or more validation entities to receive (and subsequently validate) .
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Sahagun, which teaches to split paper-form data and distributes in a blockchain network, where blocks are stored in nodes of Merkle tree, for validation by multiple entities into the teaching of Wang in view of Bao to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Suhagun’s teaching would help to ensure integrity of the data using cryptographic hash (Suhagun ¶31) and also taking advantage of distributed technology used in blockchain network for providing a high level of security, transparency, accountability of validated data and maintain the privacy of data (Suhagun ¶34). In addition, both of the references (Suhagun and Wang in view of Bao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, validating a person identity and checking for input correctness (Suhagun ¶62-¶65). This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 15, the claim is system claim corresponding to method claim 7.  The claim 15 is rejected for the same reasons as that of method claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bao and Sahagun and further in view of Ionfrida et al. (US 20110107294 A1, hereinafter Ionfrida).
	Regarding claim 8, Wang in view of Krasadakis and Bao and Suhagun teaches the method of claim 7 (see discussion above).		 Wang in view of Krasadakis and Bao and Suhagun does not explicitly disclose wherein the Merkle tree is configured for selective sharing of the plural data fields based on the nodes.
		On the other hand, Ionfrida teaches a tree is configured for selective sharing of the plural data fields based on the nodes ([0069], a plurality of nodes arranged in a tree structure. Each node may further include tags. A tag may contain accessibility information of a user to the page represented by the node. The child node 1204 may include a tag containing accessibility information which specifies that the node may be accessed by all types of users. The child node 1206 may include a tag containing accessibility information which specifies that the node may only be accessed by a profile A-user).		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Ionfrida, which teaches a tree with accessibility tag indicating persons who can access the data corresponding to a node into the teaching 
		One of ordinary skilled would be motivated to do so as incorporating Ionfrida’s teaching would help to protect the user sensitive data taught by Suhagun (Suhagun ¶34). In addition, both of the references (Ionfrida and Wang in view of Bao and Suhagun) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, validating a person identity using a validation provider (Ionfriday [0037]). This close relation between both of the references highly suggests an expectation of success when combined.

	Regarding claim 16, the claim is system claim corresponding to method claim 8.  The claim 16 is rejected for the same reasons as that of method claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190268284 A1 - Access permissions given to a node in a tree may be also applied for all child nodes of said node.
US 20170374070 A1 - multi-factor authentication using a combination of network-based and device-based authentications, authentication record tailored for the specific device the user is using.
US 8843997 B1 - A trust service is any application that serves to authenticate user identity, personal attributes or user privileges used prior 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

11/24/2021
/V.H.H/
Examiner, Art Unit 2162
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497